DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 and October 18, 2021 has been entered.

Application Status
Applicants’ amendments filed August 13, 2021, amending claims 46, 55, 58-60, 67-72 and adding new claims 77-91 is acknowledged.  Accordingly, claims 46-63, 66-74 and 76-91 are pending.  
Previous claim objections to claim 46 have been overcome by amendment.
Previous nonstatutory double patenting rejections have been withdrawn in view of the terminal disclaimers listed below.

Terminal Disclaimer
The terminal disclaimers filed on August 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10253365 and US Applications 16896731 and 16262257 have been reviewed and are accepted. The terminal disclaimers have been recorded.
The terminal disclaimer filed on May 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 17388321 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paula Borden on May 20, 2022.
The application has been amended as follows: 

Claim 78.   The method of claim 77, wherein the amplified nucleic acids are generated by polymerase chain reaction (PCR), reverse transcription PCR (RT-PCR), quantitative PCR (qPCR), reverse transcription qPCR (RT-qPCR), nested PCR, multiplex PCR, asymmetric PCR, touchdown PCR, random primer PCR, hemi-nested PCR, polymerase cycling assembly (PCA), colony PCR, ligase chain reaction (LCR), digital PCR, methylation specific-PCR (MSP) amplification of RNA technology (SMART), self-sustained sequence replication (3SR), genome exponential amplification reaction (GEAR), or isothermal multiple displacement amplification (IMDA).

	Claims 80.-81.	(Cancelled)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 46-63, 67-74, and 76 remain free of the prior art for the same reasons as discussed in the Office Action mailed March 9, 2021 on pages 17-18.
Claims 77-79 and 82-91 recite additional limitations regarding the nature of target nucleic acids, amplifying the target nucleic acids, modifications to the guide nucleic acid, and modifications of the detector DNA.  While methods of amplifying and modifying nucleic acids are well known in the art, Zhang and the prior art do not teach or reasonably suggest amplifying or modifying nucleic acids in combinations with "assaying for a signal produced by cleavage of the detector DNA molecule by the Cas12 protein" as required by claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 46-63, 66-74, 76-79 and 82-91 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636